DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Arguments/Remarks filed on 22 August 2022.
Claims 1 – 5, 7 – 11, and 21 – 26 are pending.  Claims 6 and 12 – 20 are cancelled by Applicant. 

Claim Objections
Claims 1, 11, and 26 are objected because of the following informalities:
Regarding claim 1, the limitation, “distal ends the arms”, should read, “distal ends of the two arms”;  
Regarding claim 11, the limitation, “the operational speed”, should read, “an operational speed”;
Regarding claim 11, the limitation, “the rotational speed”, should read, “a rotational speed”; and 
Regarding claim 26, the limitation, “distal ends of the arms”, should read, “distal ends of the two arms”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 26 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. 

Regarding claim 26, the limitation, “the opening is facing away from the battery receptacle”, fails to comply with the written description requirement because the limitation, as part of an amendment filed on 22 August 2022, constitutes new matter.  First, the limitation, “the opening is facing away from the battery receptacle”, is not explicitly or implicitly disclosed in the original claims or written description.  Second, the original drawings show the distal ends of the two arms 106 spaced apart and defining an opening that faces away from the base 18 and not the battery receptacle 30.  Fig. 5 shows the battery receptacle 30 below the opening and extending in the same direction as the opening thus the opening faces parallel to the battery receptacle 30, not away from the battery receptacle 30.  Since the original claims, written description, and drawings do not disclose limitation filed after the application filing date, the limitation constitutes new matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

[AltContent: connector][AltContent: textbox (C)]Claims 1 – 3, 7 – 8, 10 – 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Vasudeva et al. (US 2005/0200087 A1), hereinafter Vasudeva, in view of Grunecker (DE 202005009258 U1), in further view of Faber et al. (DE 102017210128 A1), hereinafter Faber.
[AltContent: textbox (F)]
    PNG
    media_image7.png
    686
    585
    media_image7.png
    Greyscale
[AltContent: textbox (Grunecker (DE 20 2005 009 258 U1) – Annotated fig. 1)][AltContent: connector][AltContent: connector][AltContent: textbox (D)][AltContent: textbox (E)]
Regarding claim 1, Vasudeva discloses a rotary tool assembly comprising: a rotary tool (10, fig. 1) including a body (12, fig. 1) having a working end (A, annotated fig. 1) and a rear end (B, annotated fig. 1), a motor disposed within the body ([0057], ll. 10 – 11 discloses a motor housed or disposed within housing 12), and a drive shaft (32, fig. 1) rotatably driven by the motor; a base (126, fig. 9), wherein the base includes a stand (128, fig. 9) for supporting the rotary tool when the rotary tool is not in use. 
Vasudeva does not explicitly disclose the stand includes two arms defining a receptacle therebetween in which the rotary tool is supported, wherein distal ends of the two arms are spaced apart and define an opening therebetween, and wherein the opening is facing away from the base.
However, Grunecker teaches the stand (17, fig. 1) includes two arms (D, E, annotated fig. 1) defining a receptacle (17, fig. 1) therebetween in which a tool (3, fig. 1) is supported, wherein distal ends of the two arms are spaced apart and define an opening therebetween (as shown in figure 1), and wherein the opening is facing away from the base (2, fig. 1).
Because the stand of Vasudeva and the stand of Grunecker are functionally equivalent structure that releasably attach a tool to a base, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the stand of Vasudeva for the stand of Grunecker to achieve the predictable result of releasably attaching a tool to a base. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)

Vasudecker, as modified by Grunecker, does not explicitly disclose a base including a battery receptacle configured to receive a battery pack; and a power cord extending between the base and the rotary tool to transfer electric power from the base to the rotary tool to selectively power the motor.
However, Faber teaches a base (23, fig. 1) including a battery receptacle ([0029], ll. 251 – 250 describes battery pack 15 as exchangeable wherein the examiner deems the receptacle that accepts the exchangeable battery pack 15 as the claimed “a battery receptacle”) configured to receive a battery pack (15, fig. 1); and a power cord (F, annotated fig. 1) extending between the base and the rotary tool (11, fig. 1) to transfer electric power from the base to the rotary tool to selectively power the motor.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the rotary tool assembly, as disclosed by the modified Vasudecker, with a base including a battery receptacle configured to receive a battery pack; and a power cord extending between the base and the rotary tool to transfer electric power from the base to the rotary tool to selectively power the motor, as taught by Faber, with the motivation to provide a decentralized power supply which provides a power supply for a plurality of hand-held power tools and to provide a the power supply device  that can be carried comfortably used on fields of activity lying far from an electricity grid ([0006]).

Regarding claim 2, Vasudecker, as modified by Grunecker, as further modified by Faber, discloses the invention as recited in claim 1.
Vasudecker further discloses the base (126, fig. 9) further includes a storage receptacle (C, annotated fig. 9).

Regarding claim 3, Vasudecker, as modified by Grunecker, as further modified by Faber, discloses the invention as recited in claim 2. 
Vasudecker further discloses a plurality of tool accessories interchangeably connectable to the working end (A, annotated fig. 1) of the rotary tool (10, fig. 1) and positionable within the storage receptacle (C annotated fig. 9) when not in use with the rotary tool (Fig. 9 shows a plurality of tool accessories for the rotary tool 10 in the storage receptacle C).

Regarding claim 7, Vasudecker, as modified by Grunecker, as further modified by Faber, discloses the invention as recited in claim 1. 
The modified Vasudecker discloses the stand (Vasudecker – 128, fig. 9) extends from a front end of the base (Vasudecker – As shown in annotated fig. 9), and wherein the receptacle (Grunecker – 17, fig. 1) is circular for receiving the body (12, fig. 1) of the rotary tool (10, fig. 1) (Please note, Vasudecker is relied upon for the position of the stand on the base while Grunecker is relied upon for the structure of the stand).  

Regarding claim 8, Vasudecker, as modified by Grunecker, as further modified by Faber, discloses the invention as recited in claim 1. 
Vasudecker further discloses the base (126, fig. 9) further includes a tool accessory holder (C, annotated fig. 9) configured to hold a tool accessory (Fig. 9 shows a plurality of tool accessories for the rotary tool 10 in the storage receptacle C) that is compatible with the working end (A, annotated fig. 1) of the rotary tool (10, fig. 1).

Regarding claim 10, Vasudecker, as modified by Grunecker, as further modified by Faber, discloses the invention as recited in claim 1.
Vasudecker further discloses the rotary tool (10, fig. 1) includes a spindle lock that selectively prohibits rotation of the drive shaft (82, fig. 1) ([0120] describes a multipositional spindle lock that brings the motor speed to a stop wherein the examiner deems bringing motor speed to a stop equivalent to prohibiting rotation of the drive shaft).

Regarding claim 11, Vasudecker, as modified by Grunecker, as further modified by Faber, discloses the invention as recited in claim 1.
Vasudecker further discloses the rotary tool (10, fig. 1) includes a speed control (18, fig. 3) for adjusting the operational speed of the motor ([0057], Il. 1 — 2; “a rotational motor’) and the rotational speed of the drive shaft (32, fig. 1) ([0057], Il. 17 — 20).

Regarding claim 21, Vasudecker, as modified by Grunecker, as further modified by Faber, discloses the invention as recited in claim 1.
Vasudecker further discloses the body (12, fig. 1) is a tapered cylindrical body between the working end (A, annotated fig. 1) and the rear end (B, annotated fig. 1) (Annotated fig. 1 shows the body 12 is a tapered cylindrical body in the region between the working end A and the rear end B).

Claims 4 – 5 and 23 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Vasudeva et al. (US 2005/0200087 A1), hereinafter Vasudeva, in view of Grunecker (DE 202005009258 U1), in further view of Faber et al. (DE 102017210128 A1), hereinafter Faber, in further view of Allen et al. (US 2005/0161357), hereinafter Allen.


    PNG
    media_image9.png
    601
    550
    media_image9.png
    Greyscale
[AltContent: arrow][AltContent: textbox (TOP)][AltContent: textbox (BOTTOM)][AltContent: textbox (Allen (US 2005/0161357) – Annotated fig. 1A)]

Regarding claim 4, Vasudecker, as modified by Grunecker, as further modified by Faber, discloses the invention as recited in claim 2. 
The modified Vasudecker does not explicitly disclose the storage receptacle includes an opening on a top end of the base, and wherein the base includes a cover for selectively providing access to the storage receptacle.
However, Allen teaches the storage receptacle (24, 26, fig. 1A) includes an opening on a top end of the base (10, fig. 1A), and wherein the base includes a cover for selectively providing access to the storage receptacle ([0051], ll. 3 – 7 describes tabs 28, located atop the bins 26 allow each bin to be kept closed so that its contents do not fall out unexpectedly and when a user wishes to access the contents of the bins 26, the bins may be manually released from its corresponding tab 28.  [0051], ll. 3 – 7 implies bins 26 include a cover or, in other words, “something that is placed over or about another thing” – Merriam Webster dictionary, to prevent contents within bins 26 from falling out of bins 26 unexpectedly).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the storage receptacles, as disclosed by the modified Vasudecker, with the storage receptacle includes an opening on a top end of the base, and wherein the base includes a cover for selectively providing access to the storage receptacle, as taught by Allen, with the motivation to prevent contents within the storage receptacle from falling out of the storage receptacles unexpectedly ([0051], ll. 3 – 7).

Regarding claim 5, Vasudecker, as modified by Grunecker, as further modified by Faber, as further modified by Allen, discloses the invention as recited in claim 4.
The modified Vasudecker discloses the opening of the storage receptacle (Allen – 24, 26, fig. 1A) is located at a top end of the base (Allen – 10, fig. 1A) (Allen – As shown in annotated fig. 1A), and wherein the battery receptacle (Faber – receptacle of battery 15, fig. 1) is located a bottom end of the base (23, fig. 1) (Faber – fig. 1 shows the battery pack 15 inside or below the top end of the power output unit 23).

Regarding claim 23, Vasudecker, as modified by Grunecker, as further modified by Faber, discloses the invention as recited in claim 1.
The modified Vasudecker does not explicitly disclose the base includes a plurality of holes configured to receive a plurality of tool accessories interchangeably connectable to the working end of the rotary tool therein.
However, Allen teaches the base (10, fig. 1A) includes a plurality of holes configured to receive a plurality of tool accessories interchangeably connectable to the working end of the rotary tool therein ([0047], ll. 1 – 7 describes the panel sections 20 have a plurality of apertures 22 (hidden by the tool accessories) arranged on its surface to receive tools and/or tool holders).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the base, as disclosed by the modified Vasudecker, with the base includes a plurality of holes configured to receive a plurality of tool accessories interchangeably connectable to the working end of the rotary tool therein, as taught by Allen, with the motivation to store tools and tool holders used with the rotary tool.

Regarding claim 24, Vasudecker, as modified by Grunecker, as further modified by Faber, as further modified by Allen, discloses the invention as recited in claim 23.
Vasudecker further discloses the body (12, fig. 1) is a tapered cylindrical body between the working end (A, annotated fig. 1) and the rear end (B, annotated fig. 1) (Annotated fig. 1 shows the body 12 is a tapered cylindrical body in the region between the working end A and the rear end B).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Vasudeva et al. (US 2005/0200087 A1), hereinafter Vasudeva, in view of Grunecker (DE 202005009258 U1), in further view of Faber et al. (DE 102017210128 A1), hereinafter Faber, in further view of Van Der Linde et al. (WO 2011/103636 A1), hereinafter Van Der Linde.

Regarding claim 22, Vasudecker, as modified by Grunecker, as further modified by Faber, discloses the invention as recited in claim 1.
Vasudecker further discloses a button (18, fig. 1) for adjusting an operational speed of the motor and a rotational speed of the drive shaft ([0057], ll. 17 – 20 describes speed adjustment button is in communication with the motor and controls the rotational speed of the tool), the button disposed on one of the rotary tool or the base (Fig. 1 shows the speed adjustment button 18 disposed on the rotary tool 10).
The modified Vasudecker does not explicitly disclose a rotatable dial for adjusting an operational speed of the motor and a rotational speed of the drive shaft, the rotatable dial disposed on one of the rotary tool or the base.
However, Van Der Linde teaches a rotatable dial (38a, fig. 7) for adjusting an operational speed of the motor and a rotational speed of the drive shaft (Pg. 28, ll. 2 – 8 describes the dial 38a adjusts of the speed of rotation of the motor and adjusts the amount of torque supplied by the motor to the chuck), the rotatable dial disposed on one of the rotary tool or the base (Fig. 7 shows the dial 38a disposed on the rotary tool 10).
Because the button of Vasudeva and the rotatable dial of Van Der Linde are functionally equivalent structure that adjusts the operational speed of the motor and the rotational speed of the drive shaft, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the button of Vasudeva for the rotatable dial of Van Der Linde to achieve the predictable result of adjusting an operational speed of the motor and a rotational speed of the drive shaft. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)

Claims 25 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Vasudeva et al. (US 2005/0200087 A1), hereinafter Vasudeva, in view of Grunecker (DE 202005009258 U1), in further view of Faber et al. (DE 102017210128 A1), hereinafter Faber, in further view of Allen et al. (US 2005/0161357), hereinafter Allen, in further view of Van Der Linde et al. (WO 2011/103636 A1), hereinafter Van Der Linde.

Regarding claim 25, Vasudecker, as modified by Grunecker, as further modified by Faber, as further modified by Allen, discloses the invention as recited in claim 24.
Vasudecker further discloses a button (18, fig. 1) for adjusting an operational speed of the motor and a rotational speed of the drive shaft ([0057], ll. 17 – 20 describes speed adjustment button is in communication with the motor and controls the rotational speed of the tool), the button disposed on one of the rotary tool or the base (Fig. 1 shows the speed adjustment button 18 disposed on the rotary tool 10).
The modified Vasudecker does not explicitly disclose a rotatable dial for adjusting an operational speed of the motor and a rotational speed of the drive shaft, the rotatable dial disposed on one of the rotary tool or the base.
However, Van Der Linde teaches a rotatable dial (38a, fig. 7) for adjusting an operational speed of the motor and a rotational speed of the drive shaft (Pg. 28, ll. 2 – 8 describes the dial 38a adjusts of the speed of rotation of the motor and adjusts the amount of torque supplied by the motor to the chuck), the rotatable dial disposed on one of the rotary tool or the base (Fig. 7 shows the dial 38a disposed on the rotary tool 10).
Because the button of Vasudeva and the rotatable dial of Van Der Linde are functionally equivalent structure that adjusts the operational speed of the motor and the rotational speed of the drive shaft, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the button of Vasudeva for the rotatable dial of Van Der Linde to achieve the predictable result of adjusting an operational speed of the motor and a rotational speed of the drive shaft. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)

Regarding claim 26, Vasudeva discloses a rotary tool assembly comprising: a rotary tool (10, fig. 1) including a body (12, fig. 1) having a working end (A, annotated fig. 1), a rear end (B, annotated fig. 1), and a tapered cylindrical body extending between the working end and the rear end (Annotated fig. 1 shows the body 12 is a tapered cylindrical body in the region between the working end A and the rear end B), a motor disposed within the body ([0057], ll. 10 – 11 discloses a motor housed or disposed within housing 12), and a drive shaft (32, fig. 1) rotatably driven by the motor; a base (126, fig. 9), wherein the base includes a stand (128, fig. 9) for supporting the rotary tool when the rotary tool is not in use. 
Vasudeva does not explicitly disclose the stand includes two arms defining a receptacle therebetween in which the rotary tool is supported, wherein distal ends of the two arms are spaced apart and define an opening therebetween, and wherein the opening is facing away from the base.
However, Grunecker teaches the stand (17, fig. 1) includes two arms (D, E, annotated fig. 1) defining a receptacle (17, fig. 1) therebetween in which a tool (3, fig. 1) is supported, wherein distal ends of the two arms are spaced apart and define an opening therebetween (as shown in figure 1), and wherein the opening is facing away from the base (2, fig. 1).
Because the stand of Vasudeva and the stand of Grunecker are functionally equivalent structure that releasably attach a tool to a base, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the stand of Vasudeva for the stand of Grunecker to achieve the predictable result of releasably attaching a tool to a base. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)

The modified Vasudecker does not explicitly disclose a base including a battery receptacle configured to receive a battery pack; and a power cord extending between the base and the rotary tool to transfer electric power from the base to the rotary tool to selectively power the motor.
However, Faber teaches a base (23, fig. 1) including a battery receptacle ([0029], ll. 251 – 250 describes battery pack 15 as exchangeable wherein the examiner deems the receptacle that accepts the exchangeable battery pack 15 as the claimed “a battery receptacle”) configured to receive a battery pack (15, fig. 1); and a power cord (F, annotated fig. 1) extending between the base and the rotary tool (11, fig. 1) to transfer electric power from the base to the rotary tool to selectively power the motor (Please note, one having ordinary skill in the art would recognize that with the incorporation of the teachings of Faber with the invention of the modified Vasudecker, the battery receptacle for battery pack 15 would be disposed within the base of Vasudecker in the same way the battery pack 15 is disposed in the base of Faber.  Thus, the opening defined the distal ends of the two arms of Grunecker would facing away from the base would also face away from the battery receptacle disposed in the base).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the rotary tool assembly, as disclosed by the modified Vasudecker, with a base including a battery receptacle configured to receive a battery pack; and a power cord extending between the base and the rotary tool to transfer electric power from the base to the rotary tool to selectively power the motor, as taught by Faber, with the motivation to provide a decentralized power supply which provides a power supply for a plurality of hand-held power tools and to provide a the power supply device  that can be carried comfortably used on fields of activity lying far from an electricity grid ([0006]).

The modified Vasudecker does not explicitly disclose the base includes a plurality of holes configured to receive a plurality of tool accessories interchangeably connectable to the working end of the rotary tool therein.
However, Allen teaches the base (10, fig. 1A) includes a plurality of holes configured to receive a plurality of tool accessories interchangeably connectable to the working end of the rotary tool therein ([0047], ll. 1 – 7 describes the panel sections 20 have a plurality of apertures 22 (hidden by the tool accessories) arranged on its surface to receive tools and/or tool holders).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the base, as disclosed by the modified Vasudecker, with the base includes a plurality of holes configured to receive a plurality of tool accessories interchangeably connectable to the working end of the rotary tool therein, as taught by Allen, with the motivation to store tools and tool holders used with the rotary tool.

Vasudecker further discloses a button (18, fig. 1) for adjusting an operational speed of the motor and a rotational speed of the drive shaft ([0057], ll. 17 – 20 describes speed adjustment button is in communication with the motor and controls the rotational speed of the tool).
The modified Vasudecker does not explicitly disclose a rotatable dial for adjusting an operational speed of the motor and a rotational speed of the drive shaft, the rotatable dial disposed on one of the rotary tool or the base.
However, Van Der Linde teaches a rotatable dial (38a, fig. 7) for adjusting an operational speed of the motor and a rotational speed of the drive shaft (Pg. 28, ll. 2 – 8 describes the dial 38a adjusts of the speed of rotation of the motor and adjusts the amount of torque supplied by the motor to the chuck).
Because the button of Vasudeva and the rotatable dial of Van Der Linde are functionally equivalent structure that adjusts the operational speed of the motor and the rotational speed of the drive shaft, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the button of Vasudeva for the rotatable dial of Van Der Linde to achieve the predictable result of adjusting an operational speed of the motor and a rotational speed of the drive shaft. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)

Allowable Subject Matter
Claims 9 is objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filed 22 August 2022, with respect to the rejection of claims 1 – 20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vasudecker, Grunecker, Faber, Allen, and Van Der Linde.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is (571)272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        18 November 2022

/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731